         Case 2:20-cv-04559-NIQA Document 70 Filed 03/05/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHANT ENGINEERING CO. INC.                       :             CIVIL ACTION
          Plaintiff                               :
                                                  :             NO. 20-4559
                v.                                :
                                                  :
 CUMBERLAND SALES COMPANY,                        :
 et al.                                           :
         Defendants                               :

                                             ORDER

       AND NOW, this 5th day of March 2021, upon consideration of the motions to dismiss for

lack of personal jurisdiction filed pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(2)

by Defendants Moe Machines, LLC (“Moe”), and Evans and Melissa Hood (collectively, with

Moe, the “Moe Defendants”), [ECF 40, 41, 44), the response in opposition filed by Plaintiff Chant

Engineering Co. Inc. (“Plaintiff”), [ECF 50], and the allegations contained in Plaintiff’s amended

complaint, [ECF 36], it is hereby ORDERED that, for the reasons set forth in the accompanying

Memorandum Opinion, the motions to dismiss, [ECF 40, 41, 44], are GRANTED, and the claims

asserted against the Moe Defendants are dismissed for lack of personal jurisdiction. The Clerk of

Court is directed to mark this action CLOSED.



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
